Title: To John Adams from Jeremiah Allen, 26 December 1782
From: Allen, Jeremiah
To: Adams, John


Dear sir
Nantes Decemr 26. 1782

On my arrivel here—I enquir’d if any person was going for L’orient that might be depended on—but no such opportunity offer’d—Therefore agreable to your orders—I sent an Express with the packet under cover to Mr Barclay, who Wrote me, that he should forward them as deser’d—
The charge of the Express I have paid—(ten Louis) The Vessells at L’orient and here, which Were to sail for Boston—remain in suspence relative to peace or War, and when the Matter will be determin’d We Know not, But when it is certain peace or War & the Vessells takes freight—I shall send the things for Mrs. Adams with the Letters, as you deser’d— If Mr Thaxter is well enough—and any news arrives at Paris—I should take it as a faver if would inform me— please to present him & Mr Storer my regards— Compliments to the Gentlemen who honor’d me with their acquaintance— While here, if I can render you any service, I shall think myself happy—
I have the Honor to be / your Excellencys most / Obedient Humble servant
Jeremiah Allen

